DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claim 1 is pending and have been examined in this application. 
This communication is the first action on the merits.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 states “a Bluetooth communications interface in the smart phone for communicating with the Bluetooth communications interface in the proper temperature measurement, pH, identification and species compatibility device.” It is unclear what applicant is trying to claim, and if applicant intended to state that the communication is for determining or changing these 
	Additionally, this limitation states “a Bluetooth communications interface” twice, making the limitation indefinite since there is no differentiation, making it unclear if these are the same or different interfaces as the originally stated Bluetooth communications interface.
Claim 1 contains the trademark/trade name “bluetooth”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the wireless connectivity and, accordingly, the identification/description is indefinite.
Claim 1 “the appropriate temperature range” lacks antecedent basis.
Claim 1 “the proper temperature measurement” lacks antecedent basis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20180192621 A1) to Valatka in view of (US 20170228386 A1) to Cantley.
In regards to claim 1, Valatka teaches an aquarium monitoring system, comprising: a temperature measuring device (Valatka; habitat device 108 [0048] temperature functional device 116) for measuring aquarium temperature and water pH (Valatka; [0094] the habitat device 108 can measure pH); a Bluetooth communications interface in the temperature measuring device (Valatka; [0034] using Bluetooth to connect habitat function devices); a smart phone (Valatka; user computing device 104 or smart phone [0038]) having a database application (Valatka; [0112] application for smart phones which accesses the control engine 130) that includes information related to types of fish and compatibility in the aquarium (Valatka; [0092] “habitat control engine 130 may also evaluate the compatibility of the present equipment and species”), and the appropriate temperature range for each specific type of fish (Valatka; [0048-0049] where the temperature is measured based on a target temperature for the plants or animals), a Bluetooth communications interface in the smart phone (Valatka; [0034] using Bluetooth to connect habitat function devices) for communicating with the Bluetooth communications interface in the proper temperature measurement, pH (Valatka; see FIG 16 which demonstrates communication and viewing the proper temperature measurement, and [0094] which describes pH), identification (Valatka; [0067] where the database has identification data and [0092] where it can identify species of animals) and species compatibility device (Valatka; [0092] “habitat control engine 130 may also evaluate the compatibility of the present equipment and species”).
Valatka teaches the smart phone also uses a camera (Valatka; camera functional device 118), but not explicitly to scan data input via paper forms.
Cantley teaches scanning data input via paper forms (Cantley; [0005-0006] where information is extracted from paper hard copy versions of documents and transferred into digital data and stored).
Valatka and Cantley are analogous art from similar fields of endeavor, i.e. analysis and database storage systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Valatka to have a camera which scans data input via paper forms. Scanning hardcopy documents and automatically digitizing the information is a well-known feature of many digital apps, and the motivation of adding such a feature to Valatka’s system would be to improve the efficiency of adding information to the database and removing any need for paper forms with information on it. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CH 706254 A2 teaches the use of a database to store information on a variety of different animals for tanks/terrariums/vivariums/aquariums/etc, and where a user may use the database to select the particular species of interest in order to automate the functionality of peripheral devices (heaters, lights, etc) to optimize the environment of the target creature. The system utilizes mobile devices.
CN 105248349 A teaches the use of a database and control system which can monitor and change the temperature and pH of the aquarium based on instructions to create a suitable environment for a particular fish.
KR 20130117999 A teaches a fish shopping mall system where the species of tropical fish are stored in a database and based on an identification system, users can access the database and identify a particular fish they’re looking for and the associated environmental factors with that fish.
US 20120143381 A1 to Lawyer teaches controlling pH and temperature within a tank, comprising a server with a database accessible by a mobile device through an application in order for a user to control the components of the tank.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647